Exhibit 10.5

 

 

May     , 2013

 

PERSONAL & CONFIDENTIAL

[Director]

Board of Directors

McDermott International, Inc.

RE: RESTRICTED STOCK AWARD

Dear [Director]:

I am pleased to advise you that the Compensation Committee of the Board of
Directors (the “Committee”) of McDermott International, Inc. (the “Company”)
approved a grant to you (the “Grant”) of [l] shares of restricted stock under
the 2009 McDermott International, Inc. Long-Term Incentive Plan (the “Plan”) on
May 13, 2013 (the “Grant Date”). A copy of the Prospectus relating to the Plan,
which includes a copy of the Plan, has previously been made available to you.
The restricted stock award will have no Period of Restriction (as defined in the
Plan), and the restrictions on the Grant will lapse on the Grant Date.

Restricted Stock Award. On the Grant Date, you will have the right to be issued
the number of shares of Common Stock of the Company set forth above. Such shares
will be issued to you in book-entry form in an account in your name with our
transfer agent, Computershare, absent other instructions from you, subject to
the terms and conditions of the Plan.

Tax Consequences. You are solely responsible for the taxes associated with the
Grant, and you should consult with and rely on your own tax advisor, accountant
or legal advisor as to the tax consequences to you of the Grant. A general
description of the tax consequences relating to the type of award provided
through the Grant is included in the Prospectus.

Securities and Exchange Commission Requirements. Because you are a Section 16
insider, this type of transaction must be reported on a Form 4 before the end of
the second (2nd) business day following the Grant Date. Please be aware that if
you are going to reject the Grant, you should do so as soon as possible to avoid
potential Section 16 liability. Please advise Kim Wolford and Dennis Edge
immediately by e-mail, fax or telephone call if you intend to reject this grant.

Absent such notice of rejection, we will prepare and file the required Form 4 on
your behalf (pursuant to your standing authorization for us to do so) within the
required two business day deadline.



--------------------------------------------------------------------------------

 

-2-

 

 

 

You are also deemed to be an “affiliate” for purposes of Rule 144 under the
Securities Act of 1933, as amended, and accordingly subject to Rule 144. Rule
144 is applicable only when the shares are sold, so you need not take any action
under Rule 144 at this time.

Other Information. If you have any questions concerning the Grant, please do not
hesitate to contact Dennis Edge at 281/870-7342.

Please acknowledge receipt and acceptance of all of the aforesaid by signing
both this letter and the duplicate copy enclosed and returning one of them in
the pre-paid envelope provided and addressed to the Company at 757 N. Eldridge
Parkway, Houston, Texas 77079, attention of Dennis Edge, and marked “Personal
and Confidential” within sixty (60) days from the date hereof.

 

 

 

Very truly yours, McDERMOTT INTERNATIONAL, INC.  

Stephen M. Johnson

President and CEO

ACCEPTED:

 

 

 

      Date:        

SIGNATURE

       